DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2020/0037365) in view of Cao (US 2021/0297126).
Regarding claims 1 and 9, Takahashi discloses or suggests a method for transmitting an uplink signal in a wireless communication system, the method performed by a terminal comprising:
a radio frequency (RF) module (see at least Fig. 14 and paragraph 147, RF unit 12);
at least one processor (see at least Fig. 14 and paragraphs 143-145, higher layer processing unit 14); and
at least one computer memory operably accessible to the at least one processor and for storing instructions for performing operations when executed by the at least one processor (see at least paragraphs 166 and 167), where the operations comprise:
transmitting a physical random access channel (PRACH) preamble to a base station based on a transmission unit indicating a physical layer resource set (see at least paragraphs 107-123 and 131-137, a terminal apparatus transmits a preamble for random access to a base station apparatus in a PRACH, where the preamble is transmitted by using at least one of a terminal transmit beam having a beam index, where each beam index may be an antenna port number or an antenna port set number);
receiving a random access response (RAR) comprising a timing advance (TA) value from the base station (see at least paragraph 124, the base station apparatus generates a Random Access Response (RAR) and transmits the generated RAR to the terminal apparatus, where the RAR includes transmit timing adjustment information); and
transmitting the uplink signal based on the RAR (see at least paragraphs 125 and 129, the terminal apparatus transmits data stored in a buffer to the base station apparatus by using the uplink grant included in the RAR).
Takahashi does not explicitly disclose transmission unit configuration information for the transmission unit configured in the terminal is transmitted to the base station through the PRACH preamble or the uplink signal.
Cao, from the same or similar fields of endeavor, discloses or suggests transmission unit configuration information for the transmission unit configured in the terminal is transmitted to the base station through the PRACH preamble or the uplink signal (see at least paragraphs 214-215, RA preamble can indicate multiple transmit beam IDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Cao in to the invention of Takahashi in order to save training overhead for beam scanning (see at least paragraph 174).
Regarding claims 2 and 10, Takahashi discloses all of the subject matter of the invention except transmitting a first message comprising at least one of information on the total number of transmission units or information on the maximum number of transmission units that can be simultaneously transmitted to the base station.
Cao, from the same or similar fields of endeavor, discloses or suggests transmitting a first message comprising at least one of information on the total number of transmission units or information on the maximum number of transmission units that can be simultaneously transmitted to the base station (see at least paragraphs 143 and 144, transmit beam configuration).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Cao in to the invention of Takahashi in order to save training overhead for beam scanning (see at least paragraph 174).
Regarding claims 3 and 11, Takahashi discloses all of the subject matter of the invention except that the transmission unit configuration information comprises at least one of a transmission unit identifier (ID), a PRACH resource associated with a transmission unit, a downlink reference signal (DL RS) associated with a transmission unit, a sounding reference signal (SRS) resource associated with a transmission unit, a physical uplink control channel (PUCCH) resource associated with a transmission unit, or a physical uplink shared channel (PUSCH) resource associated with a transmission unit.
Cao, from the same or similar fields of endeavor, discloses or suggests that the transmission unit configuration information comprises at least one of a transmission unit identifier (ID), a PRACH resource associated with a transmission unit, a downlink reference signal (DL RS) associated with a transmission unit, a sounding reference signal (SRS) resource associated with a transmission unit, a physical uplink control channel (PUCCH) resource associated with a transmission unit, or a physical uplink shared channel (PUSCH) resource associated with a transmission unit (see at least paragraphs 214-215, RA preamble can indicate multiple transmit beam IDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Cao in to the invention of Takahashi in order to save training overhead for beam scanning (see at least paragraph 174).
Regarding claims 4 and 12, Takahashi discloses or suggests that the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of a common TA value in one component carrier (CC) or one bandwidth part (BWP) (see at least paragraphs 42, 46, 113, and 124, each beam index may be an antenna port number or an antenna port set number related to timing advance for adjusting the timing difference between the terminal apparatus and the base station apparatus);
regarding claims 5 and 13, the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to application of common power control parameters in one CC or one BWP (see at least paragraphs 42, 46, 113, 123, and 124, each beam index may be an antenna port number or an antenna port set number, where the selected random access preamble is transmitted in a specified PRACH resource a transmit power); and
regarding claims 6 and 14, the transmission unit is a set of an UL antenna port, an UL beam, or an UL physical channel resource related to whether simultaneous transmission is possible in one CC or one BWP and/or whether a gap symbol is applied (see at least paragraphs 42, 46, 113, 123, and 124, each beam index may be an antenna port number or an antenna port set number related to whether simultaneous transmission is possible in one CC).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2020/0037365) in view of Cao (US 2021/0297126) as applied to claims 2 and 10 above, and further in view of Chen et al. (US 2017/0279580).
Regarding claims 7, 8, 15, and 16, Takahashi, as modified by Cao, discloses all of the subject matter of the claimed invention except that the first message further comprises information on a time or a gap symbol required for switching between transmission units, where the information on the time or gap symbol indicates at least one symbol or at least one slot.
Chen, from the same or similar fields of endeavor, discloses or suggests transmitting information on a time or a gap symbol required for switching between transmission units, where the information on the time or gap symbol indicates at least one symbol or at least one slot (see at least paragraphs 16, 57, 61, 62, and 74, transmitting a capabilities indication (e.g. a number of UL CCs  that the UE is capable of supporting, antenna switching capabilities, etc.), where antenna switching capabilities include a time or gap associated with tuning between the carriers, where one or more switching symbols are identified based on a location in a subframe of a symbol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Takahashi, as modified by Cao, in order to provide coordinated antenna switching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2018/0235013) discloses random access procedure for beam based cell-less operation in 5G RAT, where a preamble transmission power, a preamble format, and a transmit timing are jointly determined by a user equipment.
Zeng et al. (US 2017/0223690) discloses random access procedure, where an association relationship between an uplink beam and a downlink beam are specified to a UE for a random access preamble transmission.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/16/2022